Title: To Thomas Jefferson from Volney, 16 November 1793
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas



paris 16 9bre 1793

J’ai l’honneur de rappeller à Monsieur jefferson le souvenir d’une personne pour qui le Sien est lié à des tems et à des événémens qui en ont consacré l’intérêt. Je le prie d’agréer un petit ouvrage qui du moins aura le merite de ne pas le distraire longtems de Ses occupations Multipliées. Si cette bagatelle obtenait son suffrage, Si des élémens de ce genre, developpés Sur plusieurs Sujets avaient des Succès en amérique, j’aurais doublement à regretter d’avoir vû M’echapper le Voyage philosophique que le conseil M’avait chargé d’y executer.

C. Volney

